Citation Nr: 1221611	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-25 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 7, 1976 to July 7, 1980, and from July 29, 1980 to May 30, 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision (issued in April 2006) by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

On her August 2008 substantive appeal, submitted via VA Form 9, the appellant indicated that she wanted a Board hearing at her local RO.  However, in September 2009, the appellant submitted a statement withdrawing her request for a hearing.  The Board, then, finds that all due process has been afforded the appellant with respect to her hearing.  


FINDINGS OF FACT

1.  The Veteran died in December 2006.  The appellant filed a claim seeking dependency and indemnity compensation (DIC) benefits, including service connection for cause of the Veteran's death and accrued benefits, later that same month.  

2.  At the time of the Veteran's death, service connection had been established for amputation of the third and fourth fingers on the left hand.  

3.  In March 2006, prior to the Veteran's death, the RO denied entitlement to service connection for interstitial lung disease, to include as secondary to asbestos exposure in service; the Veteran filed a notice of disagreement in April 2006.  

4.  According to the official certificate of death, the immediate cause of the Veteran's death was interstitial lung disease, with myocardial infarction listed as an underlying cause of death.  No other causes of death were indicated.

5.  The evidence preponderates against a finding that interstitial lung disease was due to asbestos exposure or any other incident in service or that the Veteran died from any disease or injury incurred or aggravated in military service. 


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service, to include as a result of asbestos exposure.  38 U.S.C.A. §§ 1101, 1102, 1131, 1310, 1311, 5100-5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  Otherwise, determinations on the issue of harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  

Review of the record reveals that, in January 2007, the RO sent the appellant a letter that informed her of how to substantiate a DIC claim in general, of the evidence needed to substantiate a claim for accrued benefits, and of her and VA's respective responsibilities in obtaining such evidence and information.  The January 2007 letter did not inform the appellant of the Veteran's disabilities for which service connection had been established at the time of his death; nor did the letter provide an explanation of the evidence needed to substantiate a DIC claim based on a previously service-connected condition or a condition not yet service connected, as required by Hupp.  As such, the Board finds the VCAA duty to notify has not been satisfied with respect to informing the appellant of the information and evidence needed to substantiate her DIC claim.  

However, after considering the entire record in this proceeding, including all evidence and material of record, the Board finds that the appellant was not prejudiced by any failure to give notice as to the information and evidence needed to substantiate her DIC claim because it appears she was aware of the information and evidence needed to substantiate her claim.  Indeed, review of the appellant's substantive appeal reveals that she has argued that the Veteran suffered from lung problems during service and that the Veteran sought service connection for a lung disability while he was alive, as he was exposed to asbestos on old ships during service.  The appellant has essentially asserted that the Veteran's lung disability was incurred during service and, because he died from that disability, his death was service-connected and she is, therefore, entitled to DIC and accrued benefits.  See August 2008 VA Form 9.  

The appellant's statements show that she was aware of the information and evidence needed to substantiate a DIC claim based upon a disability not yet service-connected, i.e., evidence showing that an injury or disease was incurred during service, that a physical disability was either the principal or contributory cause of death, and a relationship between the disability associated with the cause of death and an injury or disease incurred in service.  

Therefore, given the appellant's apparent knowledge of the type of evidence needed to substantiate her DIC claim, the Board finds that any additional notice to the appellant would not have changed the outcome of this appeal because she was aware of the evidence and information needed in this case and did not submit it.  As a result, the Board finds the appellant was not prejudiced by the notice defect in this case.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the appellant and the record, have been obtained and considered.  The appellant has not identified any additional, outstanding records that she wishes to be considered in his appeal.  The Board also notes the Board notes that the Veteran and appellant also have a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.  

Additionally, VA obtained a medical opinion in conjunction with the claim on appeal in July 2008.  There is no allegation or indication that the medical opinion rendered in this appeal was inadequate.  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

Analysis

Cause of Death

The appellant seeks dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1310 based upon service connection for the cause of her husband's death.  

Service connection for cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal (primary) cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran died in December 2006.  At the time of his death, service connection was established for amputation of the third and fourth fingers on the left hand.  See August 1990 rating decision.  

According to the official certificate of death, the immediate cause of the Veteran's death was interstitial lung disease, with myocardial infarction listed as an underlying cause of death.  No other disabilities are listed as significant conditions which contributed to the Veteran's death.  

The appellant has asserted that service connection should be granted for cause of the Veteran's death because the immediate cause of his death, i.e., interstitial lung disease, was incurred during his military service.  She has asserted that the Veteran suffered from lung problems, including shortness of breath, a severe cough, and bronchitis, during service and that he filed a claim for service connection prior to his death on the basis that he was exposed to asbestos while serving aboard old ships and in old barracks.  The appellant has asserted that the symptoms the Veteran manifested during service represented a severe lung condition which was the cause of or a contributing factor to his death.  See August 2008 VA Form 9.  

Review of the record reveals that the Veteran, indeed, sought service connection for interstitial lung disease, claimed as pulmonary fibrosis and asbestosis, in November 2005 prior to his death.  The Veteran asserted that he was exposed to asbestos during his service aboard the USS Mullinex and Talbot, as he was assigned to work on asbestos rip outs on both ships, worked on pipe lagging, and cleaned off vent ducts during his military service.  In support of his claim, the Veteran submitted a lay statement from O.W., who stated that he served on the USS Talbot with the Veteran and that the ship went through upkeep, which included taking asbestos off pipes throughout the ship and the galley.  See February 2005 lay statement from O.W.  

In a March 2006 rating decision (issued in April 2006), the RO denied the Veteran's claim on the basis that his interstitial lung disease was not incurred in or caused by service.  In making this determination, the RO noted that there was no treatment, findings or diagnosis of a lung disability during service, including at separation, and that evidence in the service treatment and personnel records did not show that he was exposed to asbestos during service.  The RO also noted that, while there was post-service evidence of treatment for interstitial lung disease, this evidence did not link his lung condition to his military service.  

The Veteran submitted a timely notice of disagreement as to the March 2006 rating decision but he died before his appeal was further adjudicated by the RO and, thus, his appeal was discontinued.  In December 2006, the appellant submitted a DIC claim based upon the contentions proffered by the Veteran prior to his death, and which is the basis of the current appeal.  

In July 2008, VA obtained a medical opinion from a VA physician to determine if the Veteran's lung disability was caused by exposure to asbestos in service.  The VA physician reviewed the Veteran's claims file, noted the Veteran's contentions of asbestos exposure during service, and noted the treatment and progression of the Veteran's lung disability, as reflected in the evidence of record, including records from Baptist Beaches Hospital dated from May 2005 to November 2006, and private treatment records dated from 2003 to 2005.  

The VA examiner noted that service records showed that he was a mess man and worked in the ship's galley; however, he also noted that the STRs did not reveal any pulmonary complaints or conditions during service.  He also provided a detailed discussion of the evidence of record dated as early as December 2003, which contained radiographic and clinical findings of interstitial and alveolar opacities in the Veteran's lung fields and other findings consistent with interstitial lung disease.  He noted that the Veteran reported his in-service asbestos exposure to his treating physician in November 2005.  The VA examiner noted that numerous chest x-rays, including those dated December 2003 and May, June, November 2005, and November 2006, did not reveal any evidence of pleural effusions and that each x-ray report did not specifically mention pleural calcifications, which he stated are a hallmark of pulmonary asbestosis.  In this regard, the VA examiner specifically noted that a chest x-ray dated in June 2005 revealed findings showing the Veteran's interstitial lung disease improved as compared to previous studies, further noting that, if there was improvement, he did not believe that the interstitial lung disease would have been caused by asbestosis.  He also again noted that there was no mention of pleural thickening or calcification, which is a hallmark of asbestosis.  

In addition to the numerous chest x-ray reports included in the record, the VA examiner noted treatment notes from various pulmonary office visits, which included reports of pulmonary function tests (PFTs) and a right lower lobe lung biopsy.  He noted that PFTs conducted in July 2005 revealed mild intrinsic restrictive ventilatory defect but made no mention of suspicion of asbestosis.  He also noted that, while the lung biopsy revealed findings consistent with "usual" interstitial pneumonitis, there was no report of asbestos fibers being noted in the specimen or any mention of a suspicion for asbestosis pleural thickening or calcification, which he stated he is sure the pathologist trained in pulmonary pathology would have mentioned had there been suspicion for asbestosis.  

In sum, the VA physician opined that the Veteran's death was not caused by asbestosis or asbestos exposure in service, noting that he considered the objective medical documentation described above, as well as the failure of the Veteran's pulmonologist and pathologist to include the possibility of asbestosis in multiple office notes and the pathology reports, given that they knew either of the Veteran's asbestos exposure or that asbestos fibers could be a cause of interstitial fibrosis.  

The July 2008 VA opinion is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran's interstitial lung disease was caused by asbestos exposure or whether he suffered from asbestosis prior to his death.  In making this determination, the Board notes that the reviewing physician conducted a comprehensive review of the claims file, noting in detail the office visits and clinical and radiographic findings conducted prior to the Veteran's death with respect to his lung disability.  The Board also notes that the VA physician's opinion was based upon review of the record and his medical expertise.  In evaluating this claim, the Board finds probative that there is no opposing medical evidence or opinion of record which reflects that the immediate or underlying cause of the Veteran's death was due to his military service, to include any exposure to asbestos therein.  In this regard, the Board notes that there is no lay or medical evidence of record which reflects that the underlying cause of the Veteran's death, i.e., a myocardial infarction, was due to his military service.  

The Board has considered the appellant's assertions of a nexus between the cause of the Veteran's death and his military service; however, this determination is a complex medical question, given that the relationship between interstitial lung disease and asbestos exposure is not a question on which a lay person may generally provide an opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, it is not argued or shown that the appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  In addition, the Board notes that the appellant has only offered conclusory statements regarding the Veteran's military service and his interstitial lung disease, while the July 2008 opinion includes a detailed opinion provided by a medical professional who reviewed the entire claims file.  As such, the appellant's statements regarding a nexus between the Veteran's interstitial lung disease and his in-service asbestos exposure are not considered competent or probative evidence favorable to her claim.  

Therefore, after reviewing the overall evidence of record, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for cause of the Veteran's death, as the evidence does not establish that any condition that caused or contributed to his death was incurred in or is otherwise related to his military service.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

Accrued Benefits

The appellant is seeking entitlement to all benefits due and unpaid the Veteran at the time of his death in December 2006.  In this context, the law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  The application for accrued benefits must be filed within one year after the date of the veteran's death. 38 C.F.R. § 3.1000(c).  By statute, an appellant takes the veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Review of the record reveals that the Veteran died in December 2006, and that the appellant filed her DIC claim, which included a claim for accrued benefits, later that some month.  Therefore, the accrued benefits claim is considered timely.  See 38 C.F.R. § 3.1000(c).

As noted above, at the time of the Veteran's death, a claim of service connection for interstitial lung disease, as secondary to asbestos exposure, was pending.  Indeed, review of the record reveals that, following the March 2006 rating decision which denied service connection for interstitial lung disease, the Veteran filed a timely notice of disagreement in April 2006.  

However, the Board finds that, based upon the evidence of record at the time of his death, the Veteran would not have prevailed on the claim.  In making this determination, the Board notes that the medical opinion provided in July 2008 was not of record at the time of the Veteran's death; however, the evidentiary record did include service treatment records and post-service private treatment records.  

The Service treatment records do not contain any complaints, treatment, or findings related to a lung disability incurred during service, including at medical examinations conducted throughout his military service.  See reports of medical history and examination dated in July 1980, December 1982, May 1984, and May 1990.  In addition, the STRs contain two documents entitled "Asbestos Medical Surveillance Program," on which the Veteran denied having been exposed to asbestos dust during Rip Out operations or working regularly with asbestos or asbestos products prior to or during his Navy career.  In this context, the Board finds probative that, while the post-service medical evidence shows the progression and treatment of the Veteran's lung disease prior to his death, the evidence does not contain any diagnosis of asbestosis or any indication or evidence that the Veteran's interstitial lung disease was due to asbestos exposure.  

The only evidence of record which related the Veteran's interstitial lung disease to his military service was the Veteran's own statements; however, there were no diagnoses of asbestosis or indications in the clinical record that asbestos exposure in service was implicated as a cause of the Veteran's lung disease.  The lack of medical evidence establishing a relationship between his interstitial lung disease and military service is considered particularly probative.  

Therefore, based on the evidence of record at the time of his death, the Board finds that the Veteran would not have prevailed on his claim and appeal of service connection for interstitial lung disease.  The Board is unable to provide a legal remedy in this case, as the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); see Harvey v. Brown, 6 Vet. App. 416 (1994).  Accordingly, the appellant's claim for accrued benefits is denied.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  


ORDER

Entitlement to service connection for cause of the Veteran's death is denied.  

Entitlement to accrued benefits is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


